                           UNITED STATES BANKRUPTCY COURT
                       FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


 IN RE: Robin Mae Garrett                                           CHAPTER 13
                                 Debtor(s)                          BK. NO. 20-00459 HWV
 M&T Bank
                                 Movant
                 vs.

 Robin Mae Garrett
                                 Respondent(s)


                                    CERTIFICATION OF SERVICE

         I, the undersigned, hereby certify that the foregoing Objection to Confirmation was served by first

 class mail, postage pre-paid, upon the parties listed below on June 26, 2020.


 Charles J. DeHart, III Esq.
 8125 Adams Drive, Suite A (VIA ECF)
 Hummelstown, PA 17036

 Brent Diefenderfer
 CGA Law Firm
 135 North George Street
 York, PA 17401

 Robin Mae Garrett
 101 Fame Avenue
 Hanover, PA 17331




 Date: June 26, 2020

                                                  By: /s/ James C. Warmbrodt, Esquire
                                                       James C. Warmbrodt, Esquire
                                                       KML Law Group, P.C.
                                                       BNY Mellon Independence Center
                                                       701 Market Street, Suite 5000
                                                       Philadelphia, PA 19106
                                                       412-430-3594
                                                       Attorney for Movant/Applicant




Case 1:20-bk-00459-HWV          Doc 25-4 Filed 06/26/20 Entered 06/26/20 15:55:38                       Desc
                                Certificate of Service Page 1 of 1
